MEMORANDUM **
Frank Konarski appeals the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging unlawful arrest. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to comply with a court order, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002), and the denial *525of a motion for reconsideration, Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 12.62 (9th Cir.1993). We affirm.
The district court did not abuse its discretion by dismissing Konarski’s action for failure to comply with its discovery order after warning him that dismissal could result for his failure to comply. See Pagtalunan, 291 F.3d at 642.
Because Konarski failed to demonstrate any basis for relief from judgment, the district court did not abuse its discretion by denying Konarski’s motion for reconsideration. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255 at 1262-63.
Konarski’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.